Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission disallowing the petition of relator for compensation and other benefits.
Relator claimed that she became temporarily partially disabled on August 16, 1965, as the result of a personal injury arising out of and in the course of her employment on May 22, 1964, as a nurses aide for respondent Golden Age Nursing Home. The commission found that relator’s injury resulted in no disability from work beyond the date of injury and was not a significant factor in her disability subsequent to August 16, 1965, and, further, that the claimed expenses for medical treatment were not *535occasioned as the result of such injury. We conclude, upon a careful examination of the record, that these determinative findings are reasonably supported by the evidence.
Affirmed.